Citation Nr: 1037343	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  06-31 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral lower 
extremity idiopathic peripheral neuropathy, to include as 
secondary to service-connected osteoarthritis, lumbar spine, or 
as due to radiation exposure.  

2.  Entitlement to an increased evaluation in excess of 20 
percent for service-connected osteoarthritis of the lumbar spine.

3.  Entitlement to an increased evaluation in excess of 10 
percent for service-connected hidrosis of the hands.

4.  Entitlement to an increased evaluation in excess of 10 
percent for service-connected residuals, status post excision of 
squamous cell and basal cell carcinomas.

5.  Entitlement to an effective date prior to April 13, 2006, for 
the grant of service connection for residuals, status post 
excision of squamous cell and basal cell carcinomas.

6.  Entitlement to an effective date prior to June 1, 2006, for 
the grant of service connection for posterior subcapsular 
cataract, right eye, and nuclear sclerotic cataract, left eye, 
status post intraocular lens implant.

7.  Entitlement to an effective date prior to April 13, 2006, for 
the grant of service connection for cutaneous T-cell lymphoma.

8.  Whether new and material evidence has been received to reopen 
a claim of service connection for residuals of a right knee 
injury, claimed as right knee degenerative arthritis.

9.  Whether a December 28, 1984, rating decision which denied 
service connection for residuals of radiation exposure was the 
product of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The Veteran served on active duty from August 1947 to August 
1967.  

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied service connection for bilateral lower 
extremity idiopathic peripheral neuropathy and increased ratings 
for osteoarthritis of the lumbar spine and hidrosis of the hands.  

These matters are also before the Board from the RO in Jackson, 
Mississippi, which granted service connection for posterior 
subcapsular cataract, right eye, and nuclear sclerotic cataract, 
left eye, status post intraocular lens implant, rated 30 percent 
effective from June 1, 2006; confirmed and continued the denial 
of service connection for residuals of a right knee injury; and 
determined that there was no CUE in the previous denial of 
service connection for radiation exposure in a July 2008 rating 
decision as well as from an April 2009 rating decision which 
granted service connection for cutaneous T-cell lymphoma, rated 
100 percent from April 13, 2006 and residuals, status post 
excision of squamous cell and basal cell carcinoma, rated 10 
percent from April 13, 2006.  The Veteran's claims were 
adjudicated at the Jackson, Mississippi, RO because he filed his 
service connection claims based on the theory of ionizing 
radiation exposure and VA has centralized the processing of such 
claims at that RO.  The RO in St. Petersburg, Florida, otherwise 
has jurisdiction of the Veteran's claims file.  

Subsequent to the statement of the case (SOC) and supplemental 
SOC, both dated in August 2009, VA received additional evidence 
from the Veteran.  Insofar as the additional evidence may be 
pertinent to the claims on appeal, the Veteran has waived initial 
RO consideration.  38 C.F.R. § 20.1304(c) (2009).

In May 2010, the Veteran provided testimony at a Board personal 
hearing (Travel Board hearing) before the undersigned Acting 
Veterans Law Judge in 
St. Petersburg, Florida.  A transcript of the hearing is of 
record.  

The issues of service connection for a skin disorder of 
the feet, left upper extremity peripheral neuropathy, and 
sleep apnea have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over them, and they are referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to an increased rating and earlier 
effective date for residuals, status post excision of squamous 
cell and basal cell carcinomas, as well as whether new and 
material evidence has been received to reopen service connection 
for residuals of a right knee injury (claimed as right knee 
degenerative arthritis), are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  On the record at the May 2010 Board personal hearing, prior 
to the promulgation of a decision in the appeal, the Veteran 
withdrew his appeal seeking an increased evaluation for service-
connected osteoarthritis of the lumbar spine; there are no 
questions of fact or law remaining before the Board in this 
matter.

2.  The Veteran was a participant in U.S. atmospheric nuclear 
testing, and is shown to have been exposed to ionizing radiation 
in service.

3.  Bilateral lower extremity idiopathic peripheral neuropathy 
has been medically related to the Veteran's exposure to ionizing 
radiation in service.

4.  During the increased rating appeal period, the Veteran's 
service-connected hidrosis of the hands have been manifested by 
occasional symptomatology, and the evidence shows treatment with 
corticosteroids and UVB; however, there is no evidence of such 
treatment for a total duration of 6 weeks or more, but not 
constantly, during a 12-month period.

5.  The first communication from the Veteran evidencing intent to 
file a claim of service connection for bilateral cataracts was 
received on April 13, 2006, many years after his separation from 
service.

6.  The first communication from the Veteran evidencing intent to 
file a claim of service connection for cutaneous T-cell lymphoma 
was received on April 13, 2006, many years after his separation 
from service.  

7.  The December 28, 1984 rating decision which denied the 
Veteran's original claim of service connection for residuals of 
radiation exposure, claimed as transient leucopenia, was appealed 
to the Board and was subsumed in a May 1987 Board decision.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the 
Veteran are met; the Board has no further jurisdiction in the 
matter of the increased rating for osteoarthritis of the lumbar 
spine.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2009).

2.  Resolving reasonable doubt in the Veteran's favor, service 
connection for bilateral lower extremity idiopathic peripheral 
neuropathy is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2009).

3.  The criteria for establishing an evaluation in excess of 10 
percent for service-connected hidrosis of the hands have not been 
met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7899-
7817, 7822 (2009).

4.  The criteria for assignment of an effective date of April 13, 
2006, but no earlier, for service connection for posterior 
subcapsular cataract, right eye, and nuclear sclerotic cataract, 
left eye, status post intraocular lens implant have been met.  
38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 
3.155, 3.400 (2009).

5.  The criteria for assignment of an effective date prior to 
April 13, 2006, for the award of service connection for cutaneous 
T-cell lymphoma have not been met.  38 U.S.C.A. §§ 5101, 5110 
(West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2009).

6.  The Veteran's claim that a December 28, 1984, RO rating 
decision was clearly and unmistakably erroneous in denying 
service connection for residuals of radiation exposure lacks 
legal merit.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.105(a), 20.1100, 20.1104 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal for Increased Rating for Lumbar Spine 
Disorder

The Board has jurisdiction where there is a question of law or 
fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.101 (2009).  Under 38 U.S.C.A. § 7105 the Board may dismiss 
any appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.

At the May 2010 hearing before the undersigned, the Veteran 
indicated (as the transcript of the hearing shows) that he was 
withdrawing his appeal in the matter of the rating for 
osteoarthritis of the lumbar spine.  

The Veteran has withdrawn his appeal in the matter of the rating 
for osteoarthritis of the lumbar spine.  Hence, there remains no 
allegation of error of fact or law as to such issue for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review an appeal in this matter, and it must be dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA 
applies to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative of any 
information, and any medical or lay evidence, not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the issue of entitlement to service connection for 
bilateral lower extremity idiopathic peripheral neuropathy, there 
is no need to undertake any review of compliance with the VCAA 
and implementing regulations in this matter since there is no 
detriment to the Veteran as a result of any VCAA deficiency 
because the full benefit sought by the Veteran is being granted 
by this decision of the Board.  See generally 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The agency of original jurisdiction will take such 
actions in the course of implementing this grant of service 
connection, and the Veteran may always file a timely notice of 
disagreement if he wishes to appeal from those downstream 
determinations.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

As for the claim for an increased rating for hidrosis of the 
hands, the VCAA requirement is generic notice, that is, the type 
of evidence needed to substantiate the claim, namely, evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  Preadjudication VCAA notice was 
initially provided to the Veteran in a March 2005 letter, which 
advised him that he needed to submit evidence that his skin 
disability had gotten worse, as well as what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA.  That notice was supplemented by 
an August 2006 letter which further notified the Veteran of how 
VA determines disability ratings and advised him to submit 
evidence from medical providers, statements from others who could 
describe their observations of his disability level, and his own 
statements describing the symptoms, frequency, severity and 
additional disablement caused by his disability.  The letter also 
advised the Veteran of the necessity of providing medical or lay 
evidence demonstrating the level of disability, and the effect 
that the disability has on his employment.  An August 2009 SSOC 
then readjudicated the matter.

With regard to the earlier effective date claims, since these are 
downstream issues from that of service connection (for which a 
VCAA letter was duly sent in September 2006), another VCAA notice 
is not required.  VAOPGCPREC 8-2003.  It appears that the United 
States Court of Appeals for Veterans Claims (Court) has also 
determined that the statutory scheme does not require another 
VCAA notice letter in a case such as this where the Veteran was 
furnished proper VCAA notice with regard to the claim of service 
connection itself.  See Dingess, 19 Vet. App. at 491.  Moreover, 
the September 2006 letter includes notice of how VA determines 
the effective date.  

On the allegations of clear and unmistakable error, the duties to 
notify and to assist under the VCAA are not applicable as the 
determination as to the existence of clear and unmistakable error 
is based on the facts and the law at the time the decision 
challenged was made, and no further factual development is 
appropriate.  Parker v. Principi, 15 Vet. App. 407, 411-12 (2002) 
(VCAA is not applicable to a claim of clear and unmistakable 
error in a rating decision by the RO, citing Livesay v. Principi, 
15 Vet. App. 165, 178-79 (2001) (en banc).  

As to the VA's duty to assist, the record reflects that VA has 
made reasonable efforts to obtain relevant records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file include 
the Veteran's service treatment records, VA treatment records and 
examination reports, private treatment records, hearing 
transcript, and statements from the Veteran and his 
representative in support of his claim.  He has been examined by 
VA, to include in April 2005, July 2007, and July 2009 in 
connection with his claim for an increased rating for hidrosis of 
the hands, and the Board finds the examinations are adequate for 
rating purposes.  These examinations include the detailed 
findings necessary to consider the applicable criteria.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  

Insofar as there may be treatment records which have not been 
obtained, inasmuch as service connection for bilateral lower 
extremity idiopathic peripheral neuropathy is granted, evidence 
of ongoing dermatologic treatment in addition to the VA 
examination reports with respect to the hidrosis of the hands is 
of record, and the Veteran's communications are determinative of 
the claims for earlier effective dates for service connection, 
the Board finds that such records are evidence of ongoing 
treatment which are not necessary to substantiate or to decide 
the Veteran's claims.  

Finally, with respect to the Veteran's complaints that "VA has 
not made a formal inquiry despite repeated written requests to 
the Naval Dosimetry Center in Bethesda MD since March 26, 2006," 
such inquiry is not necessary with respect to the Veteran's 
claims because, as explained below, his status as a "radiation-
exposed Veteran" is established.  

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence and argument, as well as 
presenting for a VA examination and testifying before the Acting 
Veterans Law Judge in a Travel Board hearing.  Thus, the Veteran 
was provided with a meaningful opportunity to participate in the 
claims process and has done so.  Accordingly, the Board finds 
that the duties to notify and assist have been met.

As a final matter, the Board has reviewed all of the evidence in 
the Veteran's claims file.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

Service Connection for Peripheral Neuropathy of the Lower 
Extremities

The Veteran claims that his bilateral lower extremity idiopathic 
peripheral neuropathy is related to his exposure to radiation 
during participation in U.S. atmospheric nuclear testing while in 
the military.  Alternatively, he claims that peripheral 
neuropathy of the lower extremities is secondary to his service-
connected back disability.  Resolving all reasonable doubt in the 
Veteran's favor, as required by 38 C.F.R. § 3.102, the Board 
finds that his bilateral lower extremity idiopathic peripheral 
neuropathy is linked to radiation exposure in service.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  Disability that is proximately due to or 
the result of a service-connected disease or injury shall also be 
service connected.  38 C.F.R. § 3.310(a).

Service connection for a disability based on exposure to ionizing 
radiation can be demonstrated by three different methods.  See 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are 
certain types of cancer that are presumptively service-connected 
when they occur in "radiation-exposed Veterans."  38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" 
may be service connected, provided that certain conditions are 
met, pursuant to 38 C.F.R. § 3.311.  Third, service connection 
may be granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

With respect to the first method, the Department of the Navy has 
confirmed that the Veteran served as a member of a biomedical 
unit during Operation Greenhouse in 1951 and participated in 
Operation Tumbler-Snapper in 1952.  The Veteran also claims 
involvement in an incident at the Naval Medical Research 
Institute in 1953.  Although this incident is not verified, the 
Veteran is deemed a "radiation-exposed veteran" under 38 C.F.R. 
§ 3.309(d).

The presumptive diseases associated with that classification are 
cancers.  Notably, the disability for which the Veteran seeks 
service connection is not cancer and is not listed in the 
presumptive diseases.  Therefore, although he is a radiation-
exposed veteran, the presumption under 38 C.F.R. § 3.309 is not 
applicable.

Relative to the second method of establishing service connection, 
38 C.F.R. § 3.311 provides for steps to be taken in the case of 
certain radiogenic diseases, including obtaining dose data for 
atmospheric testing from the Department of Defense.  The list of 
radiogenic diseases, however, is similar to those listed in the 
presumptive service connection section, in that they are 
primarily types of cancer.  Peripheral neuropathy of the lower 
extremities is not listed.  Therefore, service connection is not 
established under this provision.

The Veteran's claim is considered under the third avenue to 
service connection - that of direct service connection 
established by medical nexus evidence.  The United States Court 
of Appeals for the Federal Circuit has held that when a Veteran 
is found not to be entitled to a regulatory presumption of 
service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service connection 
can be established on a direct basis.  See Combee, 34 F.3d at 
1043-1044.  Thus, the Board must not only determine whether the 
Veteran has a disability which is recognized by VA as being 
etiologically related to exposure to ionizing radiation, but must 
also determine whether his disability is otherwise the result of 
his military service.  In other words, the fact that the Veteran 
may not meet the requirements of a presumptive regulation would 
not in and of itself preclude him from establishing service 
connection as he may, in the alternative, establish service 
connection by way of proof of actual direct causation.

The evidence shows that the Veteran has bilateral lower extremity 
idiopathic peripheral neuropathy.  Accordingly, the determinative 
issue is whether this condition is etiologically related to his 
military service, as he is alleging - to specifically include to 
his documented exposure to radiation during his period of 
military service.  

An April 2005 report of VA peripheral nerves examination includes 
a diagnosis of idiopathic predominantly axonal peripheral 
polyneuropathy bilateral lower extremities that is confirmed by 
electrodiagnostic studies.  The examiner indicated that, without 
resorting to speculation, the current etiology remains 
idiopathic, and there is no evidence to support association of 
peripheral polyneuropathy with chronic low back pain.  

An April 2005 addendum to the above examination report includes 
an assessment of bilateral right greater than left lower 
extremity predominantly axonal idiopathic peripheral 
polyneuropathy that is without explanation.  The examiner also 
noted "speculate undiagnosed vitamin B-12 deficiency or post 
radiation peripheral neuropathy (patient is on s/p military 
radiation exposure status) since more common causes are not 
likely."  

A May 2010 medical evaluation and report, prepared by Craig Bash, 
M. D., supports an award of service connection for peripheral 
neuropathy.  After examination of the Veteran, review of his 
claims file (the Veteran provided 
Dr. Bash duplicates of his VA records), and a review of the 
medical literature, 
Dr. Bash opined that the Veteran currently has a severe 
peripheral neuropathy "very likely" as a result of his exposure 
to ionizing radiation during his naval service.  Dr. Bash 
explained that the Veteran had radiation exposure in service, has 
peripheral neuropathy with involvement of his cutaneous 
peripheral nerves, and it is well known that radiation causes 
peripheral neuropathy.  He further explained that radiation is 
known to scar and restrict the size of small blood vessels, and 
it is likely that the Veteran's radiation exposure is the cause 
of his neuropathy via the above mechanism, as his records do not 
contain another more likely cause of his neuropathy.  There is no 
other opinion that contradicts 
Dr. Bash's May 2010 opinion.

The Board finds the opinion by Dr. Bash to be competent and 
credible evidence that the Veteran's bilateral lower extremity 
idiopathic peripheral neuropathy is the result of his exposure to 
ionizing radiation in servicde.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993) (the probative value of a medical opinion 
is based on the medical expert's personal examination of the 
patient, knowledge and skill in analyzing the data, and medical 
conclusion).  The Board notes that Dr. Bash reviewed the claims 
file, examined the Veteran prior to rendering his opinion, and 
stated the bases for the opinion provided.

For these reasons, the Board finds that the evidence as to 
whether the Veteran's bilateral lower extremity idiopathic 
peripheral neuropathy is the result of his exposure to ionizing 
radiation in service is at least in equipoise.  As such, 
reasonable doubt must be resolved in favor of the Veteran.  
Therefore, service connection is warranted for bilateral lower 
extremity idiopathic peripheral neuropathy.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102. 

Inasmuch as service connection for bilateral lower extremity 
idiopathic peripheral neuropathy is granted on the basis that it 
is the result of his exposure to ionizing radiation in service, 
the theory of secondary service connection for bilateral lower 
extremity idiopathic peripheral neuropathy as secondary to the 
Veteran's service-connected back disability is now moot, and need 
not be addressed.

Increased Rating for Hidrosis of the Hands

The Veteran seeks an increased rating for his service-connected 
hidrosis of the hands, which is currently evaluated as 10 percent 
disabling.  A review of his record shows that he is appropriately 
rated at 10 percent and an increased rating is not warranted for 
any period of increased rating claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically be 
determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria identified 
by Diagnostic Codes.  38 C.F.R. § 4.27 (2009).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, 
the degrees of disability specified are considered adequate to 
compensate for loss of time from work proportionate to the 
severity of the disability.  38 C.F.R. § 4.1.  In order to 
evaluate the level of disability and any changes in severity, it 
is necessary to consider the complete medical history of a 
veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991).

A veteran's entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  In a claim for 
increase the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where 
the evidence contains factual findings that demonstrate distinct 
time periods when the service connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, staged ratings are to be 
considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
relevant temporal focus for adjudicating the level of disability 
of an increased rating claim begins one year before the claim was 
filed.  As the instant claim for increase was received in 
February 2005, the period for consideration is from February 2004 
until the present.

The Veteran's hidrosis of the hands is rated at 10 percent under 
38 C.F.R. § 4.118, Diagnostic Codes 7899-7817.  See 38 C.F.R. 
§ 4.27 (2009) (hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen; unlisted 
disabilities requiring rating by analogy will be coded first the 
numbers of the most closely related body part and "99").  This 
hyphenated diagnostic code may be read to indicate that a skin 
disability is the service-connected disability, and it is rated 
as if the residual condition is exfoliative dermatitis 
(erythroderma) under Diagnostic Code 7817.  

Under Diagnostic Code 7817, a 10 percent rating is assignable for 
any extent of involvement of the skin, and; systemic therapy such 
as therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or 
UVB (ultraviolet-B light) treatments, or electron beam therapy 
required for a total duration of less than six weeks during the 
past 12-month period.  A 30 percent rating is assigned for any 
extent of involvement of the skin, and; systemic therapy such as 
therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or 
UVB (ultraviolet-B light) treatments, or electron beam therapy 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  38 C.F.R. § 4.118.  

The Board notes that the portion of the Schedule for Rating 
Disabilities that addresses the skin was amended effective 
October 23, 2008.  However, the amendments only apply to 
applications for benefits received by VA on or after October 23, 
2008.  Because the Veteran's claim was received in February 2005, 
the amendment is not relevant, and therefore, it will not be 
discussed.  See 73 Fed. Reg. 54,708 (September 23, 2008).

The Veteran's hidrosis of the hands has been rated 10 percent 
since May 1984.  The instant claim for increase was received in 
February 2005.  Notably, service connection is also in effect for 
cutaneous T-cell lymphoma and residuals, status post excision of 
squamous cell and basal cell carcinoma, which have been 
seperately evaluated.  The focus of this decision is specifically 
with respect to the manifestations of and treatment for the 
Veteran's service-connected hidrosis of the hands.  

VA outpatient treatment reports in January 2005 note lesions on 
the palms of both hands which the Veteran was treating with 
goldenseal.  In February 2005, the examiner noted no sign of 
current infection on examination of the hands.  An April 2006 
treatment report notes that the Veteran's was using TAC ointment 
with good results as needed and his hand and foot dermatitis was 
in remission.  January 2005 photographs of the Veteran's hands 
show a lesion on the palm of the right hand as well as at the top 
of the inside of the left hand.  

An April 2005 VA skin examination report includes findings of 
minimal scaly red eczematous-like plaques on both hands and notes 
that the Veteran used multiple topical antifungal ointments with 
some relief, lidex cream has also helped, he has used some 
nonspecific oriental treatments, and had been using triamcinolone 
ointment and nystatin cream twice daily for six months, including 
at the time of examination.  

Similarly, private treatment records also include findings of a 
lesion on the top of the Veteran's left hand in October 2005 and 
reflect cryotherapy treatment.  Private medical records show 
ongoing treatment predominantly for the Veteran's skin cancers - 
which are also service connected and separately rated.  

A December 2008 statement from the Veteran's private Doctor of 
Oriental Medicine (DOM) and Acupuncture Physician (AP) notes that 
the Veteran was initially seen in December 2004 with a complaint 
of chronic skin lesions on his hands and feet combined with 
lymphedema of the lower extremities.  The examiner noted that the 
Veteran's treatment program and clinical course included frequent 
medical acupuncture treatments, low power laser acupuncture (500 
mW) were applied to the skin lesions, lymph drainage massage, and 
purcutaneous electrical nerve stimulation.  The Veteran was 
prescribed herbal medications by oral ingestion and topical 
application as well as dietary changes.  He was also instructed 
in the home use of a 630 Nm medical laser for daily sessions as 
well as a full spectrum ultra violet light (UVB) to the groin, 
leg and any of the reappearing lesion areas.  The examiner noted 
dramatic improvement in the palmer lesions on the hands with the 
use of the 500 mW medical laser light.  The lesions were noted to 
be previously unresponsive to topical corticosteroids, and anti-
fungal or antibiotic ointments.  

A July 2009 VA skin disease examination report (for the Veteran's 
hidrosis of the hands) notes that the Veteran has symptoms of 
pruritus, burning pain on both hands, and intermittent and 
diffuse pustular vesicular lesions.  The treatment consisted of 
emollient lotion (Eucerin cream), triamcinolone cream, and 
nystatin ointment which is characterized as corticosteroid, 
other.  The duration of the treatment during the previous 12 
months was for 10 days.  There was no rash present at the time of 
examination.  The diagnosis was hidrosis of the hands that was 
not active on examination, and which had not effect on occupation 
or daily activities.

During the May 2010 Travel Board hearing, the Veteran contended 
that the diagnosis of dermatitis dyshydrosis is incorrect, and 
that his skin condition should be rated under Diagnostic Code 
7822 for papulosquamous disorder not listed elsewhere.  
Specifically, it was argued on behalf of the Veteran that, in his 
medical records, it showed that they wanted to examine him for 
hidrosis only because he made a statement about not being able to 
hold papers.  However, his condition also included blistering, 
scaling, and dryness which are not what hidrosis is.  It was 
further argued that the Veteran had these symptoms on his hands 
and feet; however, the 1984 rating decision only addressed his 
hands.  

At the outset, the Board notes that the Veteran is separately 
service connected for cutaneous T-cell lymphoma and residuals, 
status post excision of squamous cell and basal cell carcinomas.  
Separate disability ratings may only be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  As such, the 
manifestations of those disabilities cannot be considered in the 
evaluation of the Veteran's service-connected hidrosis of the 
hands.

After review of the evidence, the Board finds that an increased 
rating is not warranted under Diagnostic Code 7817 for any 
period.  To warrant the next higher 30 percent evaluation under 
Diagnostic Code 7817, there must be evidence of exfoliative 
dermatitis with any extent of involvement of the skin and 
requiring systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA or UVB 
treatments, or electron beam therapy for a total duration of 6 
weeks or more, but not constantly, during the past 12-month 
period.  While throughout the course of the appeal the Veteran 
has been prescribed topical creams to treat his service-connected 
hidrosis of the hands and the evidence also shows treatment with 
corticosteroids and UVB, there is no evidence of such treatment 
for a total duration of 6 weeks or more, but not constantly, 
during the past 12-month period.  The record suggests that 
systemic therapy may have been provided for longer than six weeks 
in connection with the Veteran's service-connected cutaneous T-
cell lymphoma and residuals, status post excision of squamous 
cell and basal cell carcinomas.  However, an increased rating for 
his hidrosis, bilateral hands, based on such treatment is not 
permitted.  See Esteban.  The Board finds that the general 
picture created by the hidrosis of the hands, alone, does not 
more nearly approximates the disability picture contemplated by 
the 30 percent rating.  Thus, a higher rating is not warranted 
under Diagnostic Code 7817.  

Similarly, the Board has considered whether a higher rating is 
warranted under Diagnostic Code 7806, for dermatitis or eczema, 
and Diagnostic Code 7822, for papulosquamous disabilities not 
listed elsewhere.  Both of these diagnostic codes provide a 30 
percent rating for dermatitis or eczema or papulosquamous 
disabilities not listed elsewhere that affects 20 to 40 percent 
of the entire body, that affects 20 to 40 percent of exposed 
areas, or that requires the use of intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
(systemic therapy or intensive light therapy for Diagnostic Code 
7822) for a total duration of six weeks or more, but not 
constantly, during the pas 12-month period.  However, inasmuch as 
consideration is limited to the Veteran's hidrosis of the hands 
and his other skin disorders are rated separately, an increased 
rating under Diagnostic Codes 7806 and 7822 are also not 
warranted.  See Esteban.  

The Board has considered whether a higher rating is warranted for 
disfigurement of the head, face, or neck under Diagnostic Code 
7800 or for scars under Diagnostic Codes 7801, 7802, 7804, or 
7805.  38 C.F.R. § 4.118.  Because the involvement is not on the 
head, face, or neck; there is no demonstration of scarring of the 
hands which is deep and nonlinear, superficial and nonlinear, or 
unstable and painful; and there are no disabling effects not 
considered under Diagnostic Codes 7800 to 7804, the Veteran's 
disability does not need to be rated under Diagnostic Codes 7800 
through 7805.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice 
of diagnostic code should be upheld if supported by explanation 
and evidence).  His hidrosis of the hands is more appropriately 
evaluated analogous to exfoliative dermatitis, with the 
predominant disability best rated under Diagnostic Code 7817.

The Board has considered whether a staged rating is warranted.  
However, the disability has not significantly changed, and a 
uniform evaluation is warranted for the entire initial rating 
period.

Finally, the Board has considered whether the Veteran's claim 
warrants referral for consideration of an extraschedular rating 
under 38 C.F.R. § 3.321.  The threshold requirement for such 
referral is a finding that the schedular criteria are inadequate 
to reflect the manifestations/associated functional impairment of 
the disability rated.  See Thun v.Peake, 22 Vet. App. 111 (2008).  
Here, the manifestations of the Veteran's hidrosis of the hands, 
of itself, are encompassed by the schedular criteria, and 
therefore such criteria are not inadequate.  Notably, on July 
2009 VA examination, the examiner noted no impact on occupation 
or daily activities as a result of the Veteran's hidrosis of the 
hands.  Accordingly, referral for extraschedular consideration is 
not indicated.  The evidence reflects that the Veteran is 
retired; the matter of entitlement to a total disability rating 
based on individual unemployability is not raised by the record.

For these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for an evaluation in 
excess of 10 percent for hidrosis of the hands, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not for 
application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Earlier Effective Date for Service Connection for Lymphoma and 
Cataracts

The Veteran contends that he is entitled to an effective date 
prior to June 1, 2006 for the grant of service connection for 
posterior subcapsular cataract, right eye, and nuclear sclerotic 
cataract, left eye, status post intraocular lens implant as well 
as an effective date prior to April 13, 2006, for the grant of 
service connection for cutaneous T-cell lymphoma.

Except as otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  This rule 
holds true in claims for service connection, except when such 
claim is received within one year after separation from service, 
in which case the effective date of the award is the day 
following separation from service.  38 C.F.R. § 3.400(b)(2)(i).  
A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  

A "claim" or "application" is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p).  An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).  If a formal claim is received 
within one year of an informal claim, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155.

The record shows that in May 1984 VA received the Veteran's 
original VA Form 21-526, Veteran's Application For Compensation 
or Pension, in which he filed a service connection claim for 
multiple disabilities which included "radiation exposure" and 
"palmer dyshydrosis" but which did not include claims for a 
disability of the eyes or cutaneous T-cell lymphoma.

Private treatment records show that the Veteran developed 
cataracts as early as 1987 and was diagnosed with nuclear 
sclerotic and posterior subcapsular cataract in the right eye and 
a nuclear sclerotic cataract in the left eye in 1993.  Private 
treatment records also include a January 2006 treatment report 
which shows findings of cutaneous T-cell lymphoma.  

The record shows that VA received the Veteran's claim for an 
increased rating for his service-connected back disability and 
dermatitis, as well as his claim for service connection for 
bilateral neuropathy in his feet (secondary to his service-
connected back disability) in February 2005.  Again, he did not 
claim service connection for a disability of the eyes or 
cutaneous T-cell lymphoma at this time.  

The record next shows that, in correspondence date stamped as 
received on April 13, 2006, (notably, the communication itself is 
dated on April 18, 2006 and the date stamp may be for April 19, 
2006; however, the ink is blurred and the RO read the date stamp 
as indicating April 13, 2006.  This discrepancy is not crucial to 
the determination of this claim and the date of receipt of this 
communication will be accepted as April 13, 2006.)  This April 
13, 2006 communication includes the issues of cutaneous T-cell 
lymphoma as well as sub-capsular cataract, status post excision 
September 1995, and constitutes an informal claim under 38 C.F.R. 
§ 3.155.

A June 1, 2006 VA Form 119, Report of Contact, notes that the 
Veteran called to file claims, to include for service connection 
for lymphoma secondary to ionizing radiation exposure and 
bilateral cataracts secondary to ionizing radiation exposure.  

A July 2008 rating decision granted service connection for 
posterior subcapsular cataract, right eye and nuclear sclerotic 
cataract, left eye, status post intraocular lens implants rated 
30 percent effective June 1, 2006, the date the RO identified as 
the date of receipt of the Veteran's informal claim.  

An April 2009 rating decision granted service connection for 
cutaneous T-cell lymphoma rated 100 percent effective April 13, 
2006, the date the RO identified as the receipt of the Veteran's 
claim.  

Based on the above, the appropriate date of service connection 
claim for both bilateral cataracts and cutaneous T-cell lymphoma 
is April 13, 2006.  Entitlement cannot precede the date of 
service connection claim (because even if entitlement arose prior 
to the date of claim, as shown in this case, the latter of the 
two dates would control).  Thus, the correct effective date here 
for both posterior subcapsular cataract, right eye and nuclear 
sclerotic cataract, left eye, status post intraocular lens 
implant as well as for the grant of service connection for 
cutaneous T-cell lymphomais April 13, 2006.  

The Board has reviewed the record to determine whether there are 
any additional informal claims prior to April 13, 2006 with 
respect to the Veteran's cataracts or cutaneous T-cell lymphoma.  
However, no such claims are of record.

It is further noted that, under 38 C.F.R. § 3.157, a report of 
examination or hospitalization will be accepted as an informal 
claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 
only apply once a formal claim for compensation or pension has 
been allowed or compensation disallowed because the disability is 
not compensable.  Here, the Veteran's April 2006 claim was not 
pre-dated by an adjudication of the type cited in 38 C.F.R. 
§ 3.157(b), and, as such, that regulation does not afford a basis 
for finding that his claims, be they formal or informal, of 
entitlement to service connection for posterior subcapsular 
cataract, right eye and nuclear sclerotic cataract, left eye, 
status post intraocular lens implant as well as cutaneous T-cell 
lymphoma were received prior to April 13, 2006.  38 C.F.R. 
§ 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).

In sum, per the informal claim received April 13, 2006, an 
earlier effective date to April 13, 2006 (thus, prior to June 1, 
2006) for the grant of service connection for posterior 
subcapsular cataract, right eye and nuclear sclerotic cataract, 
left eye, status post intraocular lens implant is warranted.  
Similarly, inasmuch as the earliest claim for service connection 
for cutaneous T-cell lymphoma is April 13, 2006 (thus, the date 
currently assigned), an effective date prior to April 13, 2006 is 
not warranted for cutaneous T-cell lymphoma.  

Although the Veteran was diagnosed with posterior subcapsular 
cataract, right eye and nuclear sclerotic cataract, left eye, 
status post intraocular lens implant as well as cutaneous T-cell 
lymphoma prior to April 13, 2006, the effective date of service 
connection is determined by the date he filed his original claim 
with VA, and not the date entitlement arose.  The Veteran has 
argued that he claimed service connection for radiation exposure 
in 1984; however, a claim for the residuals of such exposure 
identified as posterior subcapsular cataract, right eye and 
nuclear sclerotic cataract, left eye, status post intraocular 
lens implant and cutaneous T-cell lymphoma were not received by 
VA until April 13, 2006.  Thus, there is no basis for assignment 
of an effective date prior to April 13, 2006, for service 
connection for posterior subcapsular cataract, right eye and 
nuclear sclerotic cataract, left eye, status post intraocular 
lens implant or cutaneous T-cell lymphoma.

Clear and Unmistakable Error in a December 1984 Rating Decision

A determination on a claim by the agency of original jurisdiction 
of which the claimant is properly notified is final if an appeal 
is not perfected.  Pursuant to 38 C.F.R. § 3.105(a), previous 
determinations, which are final and binding, will be accepted as 
correct in the absence of CUE.  Where the evidence establishes 
such error, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a).

A decision issued by the Board is final.  38 U.S.C.A. § 7104; 
38 C.F.R. §§ 20.1100, 20.1104(a)(1).  When the Board affirms a 
determination of the agency of original jurisdiction, such 
determination is subsumed by the final appellate decision.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1100, 
20.1103, 20.1104 (2009).

In Smith v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994), the 
Federal Circuit held that section 3.105(a) applies only to RO 
decisions, and not to Board decisions.  In so holding, the 
Federal Circuit noted that to hold otherwise would permit an 
inferior tribunal, e.g., a regional office, to collaterally 
review the actions of a superior one, i.e., the Board.  Smith, 
supra, at 1526.  Subsequently, in Duran v. Brown, 7 Vet. 
App. 216, 224 (1994), the Court held that an RO decision 
"appealed to and affirmed by the Board" was thus "subsumed by 
the Board's decision," and could not be attacked on CUE grounds.  
See Donovan v. Gober, 10 Vet. App. 404(1997), aff'd sub nom. 
Donovan v. West, 158 F.3d 1377 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 1255 (1999).

Here, the Veteran is alleging CUE in the December 28, 1984, RO 
decision that denied service connection for residuals of 
radiation exposure.  He had specifically claimed service 
connection for leukopenia as a result of radiation exposure.  
However, that decision was subsumed, on appeal, by the Board's 
May 1987 decision, which also denied the claim.  The Board 
specifically noted that the Veteran's radiation exposure had been 
confirmed by the Department of the Navy based on his 
participation in Operation Greenhouse in 1951 and Operation 
Tumbler-Snapper in 1952.  However, an April 1963 examination 
specifically noted no residuals of radiation exposure and a 1984 
VA examination rendered no diagnosis of leukopenia.  

Thus, the December 1984 decision which the Veteran now alleges 
was clearly and unmistakably erroneous is the same decision which 
was reviewed by the Board in May 1987.  Therefore, the December 
1984 RO rating decision was subsumed by the May 1987 Board 
decision.  38 C.F.R. § 20.1104.  When the rating decision is 
deemed subsumed by a supervening Board decision, then as a matter 
of law the rating decision cannot be the subject of a claim of 
CUE.  Rather, in such a case, the claimant "must proceed before 
the Board and urge that there was clear and unmistakable error" 
in the Board decision.  Brown v. West, 203 F.3d 1378, 1381 (Fed. 
Cir. 2000).

To the extent the Veteran and his representative believe this 
issue was not adequately addressed by the Board in its May 1987 
decision, such a contention is properly raised in a motion 
submitted directly to the Board requesting review of the Board's 
decision for CUE, rather than by pursuing a claim with the RO for 
revision of the RO's decision based upon CUE, because the Board's 
decision subsumed that RO decision.  See 38 U.S.C.A. § 7111; 
38 C.F.R. § 20.1400.

In a case where the law, and not the evidence, is dispositive, 
the claim should be denied, or the appeal to the Board 
terminated, because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Accordingly, the Veteran's claim that there was CUE 
in the December 28, 1984 RO decision must be denied.


ORDER

The appeal seeking an increased evaluation in excess of 20 
percent for service-connected osteoarthritis of the lumbar spine 
is dismissed.

Service connection for bilateral lower extremity idiopathic 
peripheral neuropathy is granted.

An evaluation in excess of 10 percent for service-connected 
hidrosis of the hands is denied.

An effective date of April 13, 2006, and no earlier, for service 
connection for posterior subcapsular cataract, right eye and 
nuclear sclerotic cataract, left eye, status post intraocular 
lens implant, is granted.

An effective date prior to April 13, 2006 for service connection 
for cutaneous T-cell lymphoma is denied.

The claim to revise the RO's December 28, 1984 rating decision on 
the basis of CUE is denied.


REMAND

In May 2009, the Veteran expressed disagreement with the July 
2008 rating decision that reopened and denied the claim of 
service connection for degenerative arthritis, right knee 
(previously considered residuals of right knee injury) as well as 
with the April 2009 rating decision which granted service 
connection for residuals, status post excision of squamous cell 
and basal cell carcinomas, rated 10 percent from April 13, 2006.

The Veteran has not yet been issued a statement of the case on 
these issues.  Where a notice of disagreement has been filed with 
regard to an issue, and a statement of the case has not been 
issued, the appropriate Board action is to remand the issue for 
issuance of a statement of the case.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the issues of entitlement to an increased rating and 
earlier effective date for residuals, status post excision of 
squamous cell and basal cell carcinomas, as well as whether new 
and material evidence has been received to reopen a claim of 
service connection for residuals of a right knee injury (claimed 
as right knee degenerative arthritis), are REMANDED for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Issue a statement of the case on the issues 
of 1) an increased rating for residuals, 
status post excision of squamous cell and 
basal cell carcinomas, 2) earlier effective 
date for residuals, status post excision of 
squamous cell and basal cell carcinomas, and 
3) whether new and material evidence has been 
received to reopen service connection for 
residuals of a right knee injury (claimed as 
right knee degenerative arthritis).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examinations, as failure to 
do so may result in denial of the claims.  See 38 C.F.R. § 3.655 
(2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


__________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


